Detailed Action
This office action is in response to the amendments filed on 07/27/2022.

Status of Claims
Claims 1-20 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or reasonably suggest the power control feature, specifically, “transmitting, by a base station central unit to a first base station distributed unit (BSDU), a first power value for uplink transmission of a wireless device to the first BS-DU; 
transmitting, to a second BS-DU, a second request to add the second BS-DU for the wireless device, wherein the second request comprises a second power value for uplink transmission of the wireless device to the second BS-DU; and 
transmitting, to the first BS-DU, a third power value for uplink transmission of the wireless device to the first BS-DU, wherein the third power value is based on the second power value” as recited in independent claims 1 and 11.
The prior arts of record pertinent to applicant’s disclosure, comprising:
Gaal et al. (Publication No. US 2012/0115537), the prior art disclosure relates to a power headroom reporting in a multi-component carrier communication system; see ¶ 0002. The power headroom reporting enable to reduce interference and improve efficiency by controlling terminals power to a maximum power limit; see ¶ 0002  In specific, an assumption is made that user equipment 110-b cannot increase its power on any carrier beyond 23 dBm, and it cannot increase its combined power beyond 23 dBm either; see ¶ 0057. The maximum power on uplink CC1 315 is 23 dBm, and the maximum power on uplink CC2 320 is 13 dBm, resulting in a combined total of 23.4 dBm; see ¶ 0057. In one example, if the user equipment 110-b were instructed to transmit uplink CC1 315 and uplink CC2 320 at the calculated maximum power, the actual power that the user equipment 110-b would transmit would be 22.6 dBm on uplink CC1 315 and 12.6 dBm on uplink CC2 320, so as not to exceed a total power of 23 dBm); see ¶ 0057. However, the prior art fails to disclose the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472